Citation Nr: 1227418	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for degenerative joint disease of the wrists and hands, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1983 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO which denied entitlement to service connection for degenerative joint disease of the wrists (and hands).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  Specifically, the Board finds that the VA has a further duty to assist the Veteran in obtaining a medical opinion.

Under the VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that her current degenerative arthritis of the wrists and hands was either caused or aggravated by her service-connected carpal tunnel syndrome of the wrists and hands.

A review of the record reveals that the Veteran underwent a VA examination in March 2012.  However, at that time, service connection was not in effect for bilateral carpal tunnel syndrome, and as such the March 2012 VA examiner did not provide an opinion as to whether the Veteran's degenerative arthritis of the wrists and hands is secondary to her service-connected bilateral carpal tunnel syndrome.

Thus, given that service connection for bilateral carpal tunnel syndrome was subsequently granted in a May 2012 rating decision, and that the March 2012 VA examiner diagnosed the Veteran with degenerative arthritis of the wrists and hands, the Board finds that an addendum opinion should be obtained from the March 2012 VA examiner, if available, which addresses whether the Veteran's degenerative arthritis of the wrists and hands was caused or aggravated by the Veteran's service connected bilateral carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:


1.  After reviewing the claims, file including this remand, the March 2012 VA examiner, (or a suitable substitute if that examiner is unavailable), should prepare an addendum to the March 2012 VA examination report that addresses whether the Veteran's bilateral carpal tunnel syndrome has either caused or aggravated her degenerative arthritis of the wrists and hands (also claimed as a multiple joints disability).

The examiner must offer an opinion addressing the following question:

Did the Veteran's bilateral carpal tunnel syndrome cause her to develop degenerative arthritis of wrists and hands; or, did it aggravate (permanently worsen) the degenerative arthritis of the wrists and hands beyond the natural progress of that condition?

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record.  The examiner must provide a complete explanation for his or her opinion, based on his or her clinical experience and established medical principles.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere speculation, the examiner must clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

2.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal, in light of all pertinent evidence and legal authority (to include consideration of both theories of entitlement to secondary service connection for degenerative joint disease of the wrists and hands).  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


